Title: From George Washington to Brigadier General Henry Knox, 21 June 1780
From: Washington, George
To: Knox, Henry



Sir,
[Springfield, 21 June 1780]

There is a large quantity of flour at Trenton which it is of the greatest importance should be forwarded with all possible expedition to the North River. The exigency is so pressing, that the ordinary means of transportation will not suffice, and it will probably be indispensable to have recourse to an impress of waggons. Relying on your judgment and activity I request you will proceed without delay to Trenton, and have an interview with the Governor of this state and with Mr Foreman Quarter Master, on the means now in execution for removing the flour. You know our situation and will judge whether they are sufficient to answer our purpose. If you think they are not you will instantly impress in the neighbouring Counties as well in Pensylvania as the Jerseys such a number of waggons as you judge necessary and will send forward the flour with all dispatch to New Windsor on the North River by the backroute. If possible all the flour ought to be in motion in four days from the present, sending it off successively as the waggons are collected. When you have put this business effectually in train you will without loss of time rejoin the army. Given at Head Quarters June 21st 1780.

P.S. Application has been made to the President of Pensylvania for an aid of 250 waggons—on your arrival at Trenton you will dispatch an express to him to know in what forwardness it is—A party of 20 Horse will attend you.

